Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 27, 2018

                                      No. 04-18-00022-CR

                                    Travis Leslie NORTON,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR3975
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        On July 25, 2018, pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure,
this court entered an order abating this case to the trial court for an abandonment hearing for the
reasons stated in the order. Later the same date, appellant’s counsel filed Appellant’s Unopposed
Motion for Extension of Time to File Brief and Request for Leave to File Appellant’s Brief Past
the Time Limits to File Brief. We DENY the motion.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court